Case 2:20-cv-13128-PDB-KGA ECF No. 36, PageID.366 Filed 08/13/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

CORNELIA LORENZ,
                                                Case No. 20-cv-13128
                   Petitioner,
                                                Paul D. Borman
v.                                              United States District Judge

BENJAMIN LORENZ,                                Kimberly G. Altman
                                                United States Magistrate Judge
               Respondent.
______________________________/

                              ORDER
(1) ADOPTING MAGISTRATE JUDGE KIMBERLY G. ALTMAN’S JULY
        29, 2021 REPORT AND RECOMMENDATION (ECF NO. 32);
   (2) DENYING PETITIONER’S MOTION TO WAIVE AFFIRMATIVE
     DEFENSES AND TO PROHIBIT THE CHILDREN FROM BEING
                    INTERVIEWED (ECF NO. 24); AND
    (3) DENYING RESPONDENT’S REQUEST FOR ATTORNEY FEES
                            (ECF NO. 29)

      On July 29, 2021, Magistrate Judge Kimberly G. Altman issued a Report and

Recommendation to deny Petitioner’s Motion to Waive Affirmative Defenses and

to Prohibit the Children From Being Interviewed (ECF No. 24) and to Deny

Respondent’s request for attorney fees (ECF No. 29). (ECF No. 32, Report and

Recommendation.)

      Having reviewed the Report and Recommendation, and there being no timely

objections from any party under 28 U.S.C. § 636(b)(1) and E.D. Mich L. R. 72.1(d),

the Court ORDERS that:
Case 2:20-cv-13128-PDB-KGA ECF No. 36, PageID.367 Filed 08/13/21 Page 2 of 2




     (1) Magistrate Judge Altman’s July 29, 2021 Report and Recommendation

(ECF No. 32) is ADOPTED;

     (2) Petitioner’s Motion to Waive Affirmative Defenses and to Prohibit the

Children From Being Interviewed (ECF No. 24) is DENIED; and

     (3) Respondents Request for Attorney Fees (ECF No. 29) is DENIED.



IT IS SO ORDERED.

                                         s/Paul D. Borman
Dated: August 13, 2021                   Paul D. Borman
                                         United States District Judge




                                        2
